dwvterwval reverdkue sreyle dec epr ia ty tlk ol ho3 m57 legend plan x state m dear this letter is in response to your ruling_request dated date regarding whether certain participants of plan x who previously purchased past_service_credit with after-tax contributions may purchase the same service credits with a plan-to-plan transfer or rollover of pre-tax amounts from another a plan b plan or b plan and receive a corresponding refund of after-tax contributions with interest from plan x the after-tax contributions would be returned prior to the purchase of the same service credits with pre-tax amounts plan x is a qualified defined_benefit_plan that serves as the principal retirement_plan for public school teachers in state m other than for schoolteachers in certain major cities plan x is established and administered pursuant to chapters of the state m statutes plan x permits the purchase of additional service_credit for certain types of prior service currently plan x permits a teacher with at least three years_of_service and who performed service in the united_states armed_forces before becoming a teacher or who failed to obtain credit for military leave to purchase credit for such service by making a payment to plan x provided that the teacher has not purchased such service under any other defined benefit public employee_pension_plan for the same period_of_service all payments to purchase service under this provision have been made with after-tax funds on receive a refund of any prior military service_credit purchase payment amount_paid prior to the effective date of the federal economic growth and tax relief plan x was amended to provide that a n eligible_person may reconciliation act of if the eligible_person transfers pretax funds to plan x sufficient to purchase the identical prior military service_credit an eligible_person is a person who was born on served in ‘the united_states armed_forces from to had credit for purchased payment of years_of_service from the plan x as of years of prior mititary service_credit from plan x with a on or before the transfer or rollover of pre-tax funds to purchase the prior military service_credit will take place prior to the refund of the after-tax contributions plan x will determine the amount necessary to purchase the prior service_credit based upon the actuarial and plan x requirements to purchase such credit at the time of purchase following the transfer or rollover of pre-tax funds plan x will refund to the eligible_participant his or her prior after-tax monies plus interest at the rate of six percent per annum compounded annually as determined by state m statutes this will result in the refund of after-tax funds with interest differing from the amount of rollover or transfer necessary to purchase the prior service_credit the distribution of after-tax contributions including interest will take place prior to the eligible person’s annuity_starting_date as defined in sec_72 of the code based on the foregoing facts and representations you request that the amount representing a return of after-tax contributions previously used to purchase past_service_credit will not be includible in gross_income of the participant to the extent of such amount of after-tax contributions if such amounts are includible in gross_income the distribution of after-tax contributions will be subject_to the 10-percent additional tax on early distributions under sec_72 of the code payments of amounts to purchase prior service_credit with pre-tax amount pursuant to an eligible_rollover_distribution under sec_402 of the internal_revenue_code the code or a transfer directly from a sec_401 tax-qualified plan a sec_403 plan under sec_403 of the code or a governmental sec_457 plan under sec_457 of the code and the refund of after-tax funds previously used to purchase such prior service_credit will not cause plan x to fail to qualify under sec_401 of the code and the transfer or rollover of amounts to plan x from another sec_401 plan sec_403 plan or governmental sec_457 plan will not result in currently taxable_income to the participant under sec_72 or sec_402 of the code income_tax regulation sec_1_401-1 provides that a pension_plan within the meaning of sec_401 is a plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to its employees over a period of years usually for life after retirement a pension_plan may also provide for the payment of pension due to disability or for the payment of incidental death_benefit through insurance or otherwise revrul_57_163 c b refers to revrul_56_693 c b and holds that although a pension_plan may provide incidental_benefits prior to normal retirement such as disability and death_benefits it will fail to satisfy sec_401 of the code if it permits participants prior to severance of employment or termination of the plan to withdraw all or part of the funds accumulated on their behalf except their own contributions on discontinuance of participation revrul_60_281 c b holds that an employee may be permitted to withdraw his own contributions together with an amount which represents the increments actually earned thereon but not in excess of such increments where the employee discontinued participation prior to the termination of his employment revrul_67_340 1967_2_cb_147 holds that the return of employee contributions does not adversely affect the qualification of the plan under sec_401 of the internal_revenue_code of merely because the plan also provides for the payment to the participants of an additional_amount not in excess of the increments actually earned on their contributions revrul_69_277 1969_1_cb_116 holds that a pension_plan does not fail to qualify under sec_401 a of the code merely because the participants are allowed to withdraw their voluntary contributions together with the accumulated interest thereon prior to the termination of their employment sec_402 of the code provides that the amount actually distributed to a distributee by an employee's trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_72 of the code provides that if a distribution is received prior to the annuity_starting_date in a form other than an annuity such distribution shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to investment_in_the_contract sec_72 of the code provides an amount is treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess if any of - i the cash_value of the contract immediately before the amount is received over ii the investment_in_the_contract at such time sec_72 of the code defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_72 of the code defines investment_in_the_contract to mean as of any date the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from gross_income sec_72 of the code provides that in the case of any amount received before the annuity_starting_date from a_trust described in sec_401 which is exempt from tax under sec_501 sec_72 shall apply to such amounts sec_72 of the code provides that for purposes of sec_72 the amount allocated to the investment_in_the_contract shall be the portion of the amount described sec_72 which bears the same ratio to such amount as the investment_in_the_contract bears to the account balance the determination under the preceding sentence shall be made as of the time of distribution or at such other time as the secretary may prescribe sec_72 of the code provides that if a taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of the amount which is includible in gross_income sec_72 of the code provides a number of exceptions to the percent tax on early distributions if such distribution satisfies certain requirements as set forth in such subsection the refund from plan x consists of a return of after-tax contributions to the participant together with interest thus the distribution to the participant will consist of an amount equal to his investment_in_the_contract plus interest however sec_72 provides that in the case of any amount received from a_trust described in sec_401 of the code the amount allocated to investment_in_the_contract is the portion of the distribution which bears the same ratio to such amount as the investment_in_the_contract bears to the total accrued_benefit of the participant accordingly we rule that the amount of the refund that represents a return of after-tax contributions will not be includible in the gross_income of the participant pursuant to sec_72 of the code to the extent such distribution represents investment_in_the_contract the investment_in_the_contract is equal to the portion of the distribution which bears the same ratio as the consideration paid for the contract as of the date of distribution minus the aggregate amount received before such date if any to the present_value of the total accrued_benefit of the participant under plan x additionally we rule that to the extent the refund does not represent investment_in_the_contract and unless one of the exceptions in sec_72 is applicable the refund will be subject_to an additional tax equal to percent of the portion of the refund that is includible in gross_income pursuant to sec_72 of the code sec_402 of the code provides that if any portion to the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and the amount so transferred consists of the property distributed such distribution will not be includible in gross_income for the taxable_year in which paid revrul_67_213 provides that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer plan x will permit a participant to purchase past_service_credit for service performed in the united_states armed_forces through either an eligible_rollover_distribution as defined in sec_402 of the code or a transfer from a sec_401 plan without such funds being made available to the participant participant elects a transfer of funds to plan x such transfer will satisfy the requirements of revrul_67_213 alternatively if the participant elects a rollover of funds to plan x such rollover will satisfy the requirements of code sec_402 if the additionally the amount of service_credit being purchase by the participant must be the actuarial equivalent of the amount of such transfer or rollover amount of the funds being transferred or rolled over purchases either more or less than the actuarial equivalent service_credit such purchase may raise other qualification requirements if the sec_403 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 of the code if such transfer is for the purchase of permissive_service_credit as defined in sec_415 of the code sec_457 provides that no amount shall be includibie in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 of the code if such transfer is for the purchase of permissive_service_credit as defined in sec_415 of the code code sec_415 provides in general that if an employee makes one or more contributions to a defined benefit governmental_plan within the meaning of sec_414 fo purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if certain requirements pertaining to the sec_415 limits on annual_additions are met code sec_415 states that for purposes of this subsection the term permissive_service_credit means service_credit i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit under code sec_415 a governmental_plan participant cannot purchase credit for service in the plan under which he has already received that service thus code sec_415 operates only in situations where credit has not been provided by the plan to the employee for a period_of_service in the present situation a participant will purchase service_credit under plan x prior to such participant receiving a refund of after-tax contributions already used to purchase the identical service_credit accordingly plan x has already provided service_credit for the benefit that is provided by the transfer of funds from a b or plan plan x will only permit a participant to purchase past_service_credit for service performed in the united_states armed_forces through an eligible_rollover_distribution as defined in sec_402 of the code a transfer from a sec_401 plan without such funds being made available to the participant a trustee-to-trustee transfer from a b plan pursuant to sec_403 of the code and a trustee-to-trustee transfer from a plan pursuant to sec_457 of the code as such we rule that the purchase of such past_service_credit with pre-tax amount pursuant to an eligible_rollover_distribution under sec_402 of the code or a transfer directly from a sec_401 a tax- qualified_plan will not cause plan x to fail to qualify under sec_401 of the code if the amount of service_credit purchased is the actuarial equivalent of the amount or transfer or rollover additionally an eligible_rollover_distribution under sec_402 of the code or a transfer directly from a sec_401 a tax- qualified_plan will not result in amounts rolled over or transferred being included in taxable_income in the year of rollover or transfer this ruling letter assumes that plan x has met the requirements of code sec_401 at all times relevant thereto this ruling is directed solely to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact - at sincerely alan pipkin mahager employee_plans technical group enclosures deleted copy of letter_ruling form_437 ce
